MINERIA Y EXPLORACIONES OLYMPIA, INC. No. 8 Bo. Buenos Aires Municipio Monsenor Novel Dominican Republic December 3, 2013 Filed on Edgar as Correspondence United States Securities and Exchange Commission Washington, D.C. 20549 Attention:Brigitte Lippmann Dear Ms. Lippmann: Re:Registration Statement on Form S-1A (File No. 333-190652) Amendment No. 1 – filed November 14, 2013 Comment letter dated November 21, 2013 In response to the above noted comment letter, we have the following responses to make thereto. 1. The paragraphs mentioned in your comment letter have been deleted from the Prospectus cover page to Prospectus Summary – Our Business. 2. Under Liquidity and Capital Resources on page 14 we have inserted a paragraph indicating our Company is not a blank check company and has no plans to merge with an unidentified entity. 3. The sentence has been amended in response to this comment – refer to page 34. 4. The changes to Rule 144 as recommended in this comment have been made on page 34. Thank you for your assistance. Yours very truly; “Francisco A. J. Garcia” Francisco A. J. Garcia Chief Executive Office, Chief Financial Officer, President and Director -1-
